Exhibit 10.1

 

CENTENNIAL RESOURCE PRODUCTION, LLC

$400,000,000 5.375% Senior Notes due 2026

 

Purchase Agreement

 

 

November 15, 2017

 

J.P. Morgan Securities LLC

As Representative of the

several Initial Purchasers listed

in Schedule 1 hereto

 

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

 

Ladies and Gentlemen:

 

Centennial Resource Production, LLC, a Delaware limited liability company (the
“Company”), proposes to issue and sell to the several initial purchasers listed
in Schedule 1 hereto (the “Initial Purchasers”), for whom you are acting as
representative (the “Representative”), $400.0 million principal amount of its
5.375% Senior Notes due 2026 (the “Securities”).  The Securities will be issued
pursuant to an Indenture to be dated as of November 30 , 2017 (the “Indenture”),
among the Company, the guarantors listed in Schedule 2 hereto (the “Guarantors”)
and UMB Bank, N.A., as trustee (the “Trustee”), and will be guaranteed on a
senior unsecured basis by each of the Guarantors (the “Guarantees”).

 

The Company and the Guarantors hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Securities, as
follows:

 

1.              Offering Memorandum and Transaction Information.

 

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom.  The Company and the Guarantors have prepared a
preliminary offering memorandum dated November 13, 2017 (the “Preliminary
Offering Memorandum”) and will prepare an offering memorandum dated the date
hereof (the “Offering Memorandum”) setting forth information concerning the
Company, the Guarantors and the Securities.  Copies of the Preliminary Offering
Memorandum have been, and copies of the Offering Memorandum will be, delivered
by the Company to the Initial Purchasers pursuant to the terms of this purchase
agreement (the “Agreement”).  The Company hereby confirms that it has authorized
the use of the Preliminary Offering Memorandum, the other Time of Sale
Information (as defined below) and the Offering Memorandum in connection with
the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement.   References herein to the

 

--------------------------------------------------------------------------------


 

Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum shall be deemed to refer to and include any document incorporated by
reference therein and any reference to “amend,” “amendment” or “supplement” with
respect to the Preliminary Offering Memorandum or the Offering Memorandum shall
be deemed to refer to and include any documents filed after the date of such
Preliminary Offering Memorandum or Offering Memorandum, as the case may be, and
incorporated by reference therein.  Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Preliminary Offering
Memorandum.

 

At or prior to the Time of Sale (as defined below), the Company had prepared the
following information (collectively, the “Time of Sale Information”): the
Preliminary Offering Memorandum, as supplemented and amended by the written
communication listed on Annex A hereto.

 

“Time of Sale” means 4:00 P.M., New York City time, on November 15, 2017.

 

The Company intends to use the proceeds of the offering of the Securities to
repay all outstanding borrowings under the Amended and Restated Credit
Agreement, dated as of October 15, 2014, by and among the Company, the
guarantors party thereto, JPMorgan Chase Bank, National Association, as
administrative agent, and the lenders party thereto (as amended, the “Credit
Agreement”), with any remaining proceeds to be used for general corporate
purposes.

 

2.                                      Purchase and Resale of the Securities.

 

(a)                                 The Company agrees to issue and sell the
Securities to the several Initial Purchasers as provided in this Agreement, and
each Initial Purchaser, on the basis of the representations, warranties and
agreements set forth herein and subject to the conditions set forth herein,
agrees, severally and not jointly, to purchase from the Company the respective
principal amount of Securities set forth opposite such Initial Purchaser’s name
in Schedule 1 hereto at a price equal to 98% of the principal amount thereof
plus accrued interest, if any, from November 30, 2017 to the Closing Date.  The
Company will not be obligated to deliver any of the Securities except upon
payment for all the Securities to be purchased as provided herein.

 

(b)                                 The Company understands that the Initial
Purchasers intend to offer the Securities for resale on the terms set forth in
the Time of Sale Information.  Each Initial Purchaser, severally and not
jointly, represents, warrants and agrees that:

 

(i)                                     it is a qualified institutional buyer
within the meaning of Rule 144A under the Securities Act (a “QIB”) and an
accredited investor within the meaning of Rule 501(a) of Regulation D under the
Securities Act (“Regulation D”);

 

(ii)                                  it has not solicited offers for, or
offered or sold, and will not solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act; and

 

(iii)                               it has not solicited offers for, or offered
or sold, and will not solicit offers for, or offer or sell, the Securities as
part of their initial offering except:

 

2

--------------------------------------------------------------------------------


 

(A)                               to persons whom it reasonably believes to be
QIBs in transactions pursuant to Rule 144A under the Securities Act
(“Rule 144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Securities is aware that
such sale is being made in reliance on Rule 144A; or

 

(B)                               in accordance with the restrictions set forth
in Annex C hereto.

 

(c)                                  Each Initial Purchaser acknowledges and
agrees that the Company and, for purposes of the “no registration” opinions to
be delivered to the Initial Purchasers pursuant to Sections 6(g) and 6(h),
counsel for the Company and counsel for the Initial Purchasers, respectively,
may rely upon the accuracy of the representations and warranties of the Initial
Purchasers, and compliance by the Initial Purchasers with their agreements,
contained in paragraph (b) above (including Annex C hereto), and each Initial
Purchaser hereby consents to such reliance.

 

(d)                                 The Company acknowledges and agrees that the
Initial Purchasers may offer and sell Securities to or through any affiliate of
an Initial Purchaser and that any such affiliate may offer and sell Securities
purchased by it to or through any Initial Purchaser.

 

(e)                                  Payment for and delivery of the Securities
will be made at the offices of Simpson Thacher & Bartlett LLP at 10:00 A.M., New
York City time, on November 30, 2017, or at such other time or place on the same
or such other date, not later than the fifth business day thereafter, as the
Representative and the Company may agree upon in writing.  The time and date of
such payment and delivery is referred to herein as the “Closing Date.”

 

(f)                                   Payment for the Securities shall be made
by wire transfer in immediately available funds to the account(s) specified by
the Company to the Representative against delivery to the nominee of The
Depository Trust Company (“DTC”), for the account of the Initial Purchasers, of
one or more global notes representing the Securities (collectively, the “Global
Note”), with any transfer taxes payable in connection with the sale of the
Securities duly paid by the Company.  The Global Note will be made available for
inspection by the Representative not later than 1:00 P.M., New York City time,
on the business day prior to the Closing Date.

 

(g)                                  The Company and the Guarantors acknowledge
and agree that each Initial Purchaser is acting solely in the capacity of an
arm’s length contractual counterparty to the Company and the Guarantors with
respect to the offering of Securities contemplated hereby (including in
connection with determining the terms of the offering) and not as a financial
advisor or a fiduciary to, or an agent of, the Company, the Guarantors or any
other person.  Additionally, neither the Representative nor any other Initial
Purchaser is advising the Company, the Guarantors or any other person as to any
legal, tax, investment, accounting or regulatory matters in any jurisdiction. 
The Company and the Guarantors shall consult with their own advisors concerning
such matters and shall be responsible for making their own independent
investigation and appraisal of the transactions contemplated hereby, and neither
the Representative nor any other Initial Purchaser shall have any responsibility
or liability to the Company or the Guarantors with respect thereto. Any review
by the Representative or any Initial Purchaser of the Company, the Guarantors,
and the transactions contemplated hereby or other

 

3

--------------------------------------------------------------------------------


 

matters relating to such transactions will be performed solely for the benefit
of the Representative or such Initial Purchaser, as the case may be, and shall
not be on behalf of the Company, the Guarantors or any other person.

 

3.                                      Representations and Warranties of the
Company and the Guarantors.  The Company and the Guarantors jointly and
severally represent and warrant to each Initial Purchaser that:

 

(a)                                 Preliminary Offering Memorandum, Time of
Sale Information and Offering Memorandum.  The Preliminary Offering Memorandum,
as of its date, did not, the Time of Sale Information, at the Time of Sale, did
not, and at the Closing Date, will not, and the Offering Memorandum, in the form
first used by the Initial Purchasers to confirm sales of the Securities and as
of the Closing Date, will not, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Company and the Guarantors make no representation
or warranty with respect to any statements or omissions made in reliance upon
and in conformity with information relating to any Initial Purchaser furnished
to the Company in writing by such Initial Purchaser through the Representative
expressly for use in the Preliminary Offering Memorandum, the Time of Sale
Information or the Offering Memorandum.

 

(b)                                 Additional Written Communications.   The
Company and the Guarantors (including their agents and representatives, other
than the Initial Purchasers in their capacity as such) have not prepared, made,
used, authorized, approved or referred to and will not prepare, make, use,
authorize, approve or refer to any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Securities (each such
communication by the Company and the Guarantors or their agents and
representatives (other than a communication referred to in clauses (i) and
(ii) below) an “Issuer Written Communication”) other than (i) the Preliminary
Offering Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on
Annex A hereto, including a term sheet substantially in the form of Annex B
hereto, which constitute part of the Time of Sale Information, and (iv) any
electronic road show or other written communications, in each case used in
accordance with Section 4(c).  Each such Issuer Written Communication, when
taken together with the Time of Sale Information at the Time of Sale, did not,
and at the Closing Date will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Company and the Guarantors make no representation
or warranty with respect to any statements or omissions made in each such Issuer
Written Communication in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representative expressly for use in any Issuer
Written Communication.

 

(c)                                  Incorporated Documents.  The documents
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum, when they were or hereafter are filed with the Securities
and Exchange Commission (the “Commission”), conformed or will conform, as the
case may be, in all material respects to the requirements of the Exchange Act,
and did not and will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Financial Statements.  The financial
statements and the related notes thereto included or incorporated by reference
in each of the Time of Sale Information and the Offering Memorandum present
fairly the financial position of (i) Centennial Resource Development, Inc. (the
“Parent”) and its subsidiaries and (ii) the oil and natural gas properties
acquired by the Company from GMT Exploration Company, LLC (the “GMT
Properties”), as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods specified; such financial
statements have been prepared in conformity with U.S. generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods covered thereby; and the other financial information included or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum has been derived from the accounting records of the Parent
and its subsidiaries and presents fairly the information shown thereby; and the
pro forma financial information and the related notes thereto included or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum has been prepared in accordance with the Commission’s
rules and guidance with respect to pro forma financial information, and the
assumptions underlying such pro forma financial information are reasonable and
are set forth in each of the Time of Sale Information and the Offering
Memorandum.  The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in each of the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum fairly
presents the information called for in all material respects and is prepared in
accordance with the Commission’s rules and guidelines applicable thereto. The
Time of Sale Information and the Offering Memorandum accurately describe the
material differences between the financial statements of the Parent and its
subsidiaries included or incorporated by reference therein and those of the
Company and its subsidiaries. The Parent and its consolidated subsidiaries do
not have any material liabilities or obligations, direct or contingent
(including any off-balance sheet obligations or any “variable interest entities”
within the meaning of Financial Accounting Standards Board Interpretation
No. 46), not disclosed in the Time of Sale Information and the Offering
Memorandum.

 

(e)                                  No Material Adverse Change.  Since the date
of the most recent financial statements of the Parent included or incorporated
by reference in each of the Time of Sale Information and the Offering Memorandum
(i) there has not been any material reduction in the capital stock or material
increase in the long-term debt of the Company or any of its subsidiaries, or any
dividend or distribution of any kind declared, set aside for payment, paid or
made by the Company on any class of capital stock, or any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the business, properties, management, financial position, results
of operations or prospects of the Company and its subsidiaries taken as a whole;
(ii) neither the Company nor any of its subsidiaries has entered into any
transaction or agreement that is material to the Company and its subsidiaries
taken as a whole or incurred any liability or obligation, direct or contingent,
that is material to the Company and its subsidiaries taken as a whole; and
(iii) neither the Company nor any of its subsidiaries has sustained any material
loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor disturbance or
dispute or any action, order or decree of any court or arbitrator or
governmental or regulatory authority, except in each case as otherwise disclosed
in each of the Time of Sale Information and the Offering Memorandum.

 

(f)                                   Organization and Good Standing.  The
Company and each of its subsidiaries have been duly organized and are validly
existing and in good standing under the laws of their

 

5

--------------------------------------------------------------------------------


 

respective jurisdictions of organization, are duly qualified to do business and
are in good standing in each jurisdiction in which their respective ownership or
lease of property or the conduct of their respective businesses requires such
qualification, and have all power and authority (corporate or limited liability
company, as applicable) necessary to own or hold their respective properties and
to conduct the businesses in which they are engaged, except where the failure to
be so qualified, in good standing or have such power or authority would not,
individually or in the aggregate, have a material adverse effect on the
business, properties, management, financial position, results of operations or
prospects of the Company and its subsidiaries taken as a whole (a “Material
Adverse Effect”). The Company does not own or control, directly or indirectly,
any corporation, association or other entity other than the subsidiaries listed
in Schedule 3 to this Agreement. The subsidiaries listed in Schedule 3 to this
Agreement are the only significant subsidiaries of the Company.

 

(g)                                  Corporate Structure. The entities listed on
Schedule 3 hereto are the only subsidiaries, direct or indirect, of the Company
and, except as disclosed in the Time of Sale Information and the Offering
Memorandum, each subsidiary of the Company is a wholly owned subsidiary, direct
or indirect, of the Company. The Parent is the sole managing member of the
Company and directly owns 94.3 % of the issued and outstanding membership
interests in the Company; such membership interests have been duly authorized
and validly issued in accordance with the Fifth Amended and Restated Limited
Liability Agreement of Centennial Resource Production, LLC dated as of
October 11, 2016 (the “LLC Agreement”) and are fully paid (to the extent
required by the LLC Agreement) and non-assessable (except as such
non-assessability may be limited by Sections 18-607 and 18-804 of the Delaware
Limited Liability Company Act (the “DLLCA”)); and the Parent owns such
membership interests free and clear of any lien, charge, encumbrance, security
interest, restriction on voting or transfer or any other claim of any third
party (collectively, “Liens”). The Parent does not have any subsidiaries other
than the Company and the subsidiaries of the Company listed on Schedule 3
hereto.

 

(h)                                 Capitalization.  The Company has the
capitalization as set forth in each of the Time of Sale Information and the
Offering Memorandum under the heading “Capitalization”; and all the outstanding
shares of capital stock or other equity interests of each subsidiary of the
Company have been duly and validly authorized and issued, are fully paid and
non-assessable (except as non-assessability may be affected by Sections 18-607
and 18-804 of the DLLCA) and are owned directly or indirectly by the Company,
free and clear of any Liens except for Liens pursuant to the Credit Agreement,
including any related notes, guarantees, collateral documents, instruments and
agreements executed in connection therewith, as described in each of the Time of
Sale Information and the Offering Memorandum.

 

(i)                                     Due Authorization.  The Company and each
of the Guarantors have full right, power and authority (corporate or limited
liability company, as applicable) to execute and deliver this Agreement, the
Securities, the Indenture (including each Guarantee set forth therein)
(collectively, the “Transaction Documents”) and to perform their respective
obligations hereunder and thereunder; and all action required to be taken for
the due and proper authorization, execution and delivery of each of the
Transaction Documents and the consummation of the transactions contemplated
thereby has been duly and validly taken.

 

(j)                                    The Indenture.  The Indenture has been
duly authorized by the Company and each of the Guarantors and on the Closing
Date will be duly executed and delivered by the Company and

 

6

--------------------------------------------------------------------------------


 

each of the Guarantors and, when duly executed and delivered in accordance with
its terms by each of the parties thereto, will constitute a valid and legally
binding agreement of the Company and each of the Guarantors enforceable against
the Company and each of the Guarantors in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability (collectively, the “Enforceability
Exceptions”).

 

(k)                                 The Securities and the Guarantees.  The
Securities have been duly authorized by the Company and, when duly executed,
authenticated, issued and delivered as provided for in the Indenture and paid
for as provided herein, will be duly and validly issued and outstanding and will
constitute valid and legally binding obligations of the Company enforceable
against the Company in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture; and the Guarantees have been duly authorized by each of the
Guarantors and, when the Securities have been duly executed, authenticated,
issued and delivered as provided for in the Indenture and paid for as provided
herein, will be valid and legally binding obligations of each of the Guarantors,
enforceable against each of the Guarantors in accordance with their terms,
subject to the Enforceability Exceptions, and will be entitled to the benefits
of the Indenture.

 

(l)                                     Purchase Agreement.  This Agreement has
been duly authorized, executed and delivered by the Company and each of the
Guarantors.

 

(m)                             Descriptions of the Transaction Documents.  Each
Transaction Document conforms in all material respects to the description
thereof contained in each of the Time of Sale Information and the Offering
Memorandum.

 

(n)                                 No Violation or Default.  None of the
Company or any of its subsidiaries is (i) in violation of its charter or by-laws
or similar organizational documents; (ii) in default, and no event has occurred
that, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant or condition contained
in any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject; or
(iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of clauses (ii) and (iii) above, for any such default or
violation that would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(o)                                 No Conflicts.  The execution, delivery and
performance by the Company and each of the Guarantors of each of the Transaction
Documents to which each is a party, the issuance and sale of the Securities and
the issuance of the Guarantees and compliance by the Company and each of the
Guarantors with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents will not (i) conflict with or result
in a breach or violation by the Company or any of its subsidiaries of any of the
terms or provisions of, or constitute a default under, result in the
termination, modification or acceleration of, or result in the creation or
imposition of any lien, charge or encumbrance upon any property, right or asset
of the Company or any of its subsidiaries pursuant to, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any property, right or asset of the
Company or any of

 

7

--------------------------------------------------------------------------------


 

its subsidiaries is subject, (ii) result in any violation of the provisions of
the charter or by-laws or similar organizational documents of the Company or any
of its subsidiaries or (iii) result in the violation of any law or statute or
any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (i) and
(iii) above, for any such conflict, breach, violation, default, lien, charge or
encumbrance that would not, individually or in the aggregate, have a Material
Adverse Effect, or would materially and adversely affect the ability of the
Company to perform its obligations under this Agreement, the Securities and the
Guarantees.

 

(p)                                 No Consents Required.  No consent, approval,
authorization, order, registration or qualification of or with any court or
arbitrator or governmental or regulatory authority is required for the
execution, delivery and performance by the Company and each of the Guarantors of
each of the Transaction Documents to which each is a party, the issuance and
sale of the Securities and the issuance of the Guarantees and compliance by the
Company and each of the Guarantors with the terms thereof and the consummation
of the transactions contemplated by the Transaction Documents, except for such
consents, approvals, authorizations, orders and registrations or qualifications
(i) as may be required under applicable state or foreign securities laws in
connection with the purchase and resale of the Securities by the Initial
Purchasers, (ii) that have been obtained or (iii) such other consents,
approvals, authorizations, orders and registrations or qualifications the
failure of which to obtain would not, individually or in the aggregate, have a
Material Adverse Effect, or would materially and adversely affect the ability of
the Company to perform its obligations under this Agreement, the Securities and
the Guarantees.

 

(q)                                 Legal Proceedings.  Except as described in
each of the Time of Sale Information and the Offering Memorandum, there are no
legal, governmental or regulatory investigations, actions, demands, claims,
suits, arbitrations, inquiries or proceedings (collectively, “Actions”) pending
to which the Company or any or its subsidiaries is or may be a party or to which
any property of the Company or any of its subsidiaries is or may be the subject
that, individually or in the aggregate, if determined adversely to the Company
or any of its subsidiaries, could reasonably be expected to have a Material
Adverse Effect, or would materially and adversely affect the ability of the
Company to perform its obligations under this Agreement, the Securities and the
Guarantees; and no such Actions are threatened or, to the knowledge of the
Company and each of the Guarantors, contemplated by any governmental or
regulatory authority or threatened by others.

 

(r)                                    Independent Accountants.

 

(i) KPMG LLP, who has audited or reviewed certain financial statements of the
Parent and its subsidiaries is an independent registered public accounting firm
with respect to the Parent and its subsidiaries within the applicable rules and
regulations adopted by the Commission and the Public Company Accounting
Oversight Board (United States) and as required by the Securities Act.

 

(ii)  BDO USA, LLP, who has certified certain financial statements of the GMT
Properties, is an independent accounting firm with respect to the GMT Properties
within the applicable rules and regulations adopted by the Commission and the
Association of International Certified Professional Accountants and as required
by the Securities Act.

 

8

--------------------------------------------------------------------------------


 

(s)                                   Title to Real and Personal Property.  The
Company and its subsidiaries have good and marketable title in fee simple to, or
have valid rights to lease or otherwise use, all items of real and personal
property that are material to the respective businesses of the Company and its
subsidiaries, including, without limitation, all oil and gas producing
properties and assets and facilities used by the Company and its subsidiaries in
the production and marketing of oil and gas, in each case free and clear of all
liens, encumbrances, claims and defects and imperfections of title except those
that (i) do not materially interfere with the use made and proposed to be made
of such property by the Company and its subsidiaries, (ii) do not materially
affect the value of the properties of the Company and its subsidiaries, or
(iii) secure the Credit Agreement. All of the leases and subleases under which
the Company or any of its subsidiaries hold or use properties described in each
of the Time of Sale Information and the Offering Memorandum, including, without
limitation, all oil and gas producing properties and assets and facilities used
by the Company and its subsidiaries in the production and marketing of oil and
gas, are in full force and effect, except as would not, individually or in the
aggregate, have a Material Adverse Effect, and neither the Company nor any of
its subsidiaries have any notice of any claim of any sort that has been asserted
by anyone adverse to the rights of the Company or its subsidiaries under any of
the leases or subleases mentioned above, or affecting or questioning the rights
of Holdings or any subsidiary thereof to the continued possession or use of the
leased or subleased premises, except for such claims that, if successfully
asserted, would not, individually or in the aggregate, have a Material Adverse
Effect.

 

(t)                                    Title to Intellectual Property.  (i) The
Company and its subsidiaries own, possess or have the right to use, adequate
patents, patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, domain names and other source
indicators, copyrights and copyrightable works, know-how, trade secrets,
systems, procedures, proprietary or confidential information and all other
worldwide intellectual property, industrial property and proprietary rights
(collectively, “Intellectual Property”) necessary for or used in the conduct
their respective businesses; and (ii) the Company and its subsidiaries have not
received any written notice of infringement of or conflict with asserted rights
of others with respect to Intellectual Property, and there is no basis for any
such claim, in each case except as would not, individually or in the aggregate,
have a Material Adverse Effect.

 

(u)                                 No Undisclosed Relationships.  No
relationship, direct or indirect, exists between or among the Company or any of
its subsidiaries, on the one hand, and the directors, officers, stockholders,
customers, suppliers or other affiliates of the Company or any of its
subsidiaries, on the other hand, that would be required by the Securities Act to
be described in a registration statement on Form S-1 to be filed with the
Commission and that is not so described in each of the Time of Sale Information
and the Offering Memorandum.

 

(v)                                 Investment Company Act.  Neither the Company
nor any of the Guarantors is, and after giving effect to the offering and sale
of the Securities and the application of the proceeds thereof as described in
each of the Time of Sale Information and the Offering Memorandum, none of them
will be, an “investment company” or an entity “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder.

 

(w)                               Taxes.  (i) The Company and its subsidiaries
have filed all federal, state, local and non-U.S. tax returns that are required
to be filed or have requested extensions thereof (except in

 

9

--------------------------------------------------------------------------------


 

any case in which the failure to so file would not reasonably be expected to
have a Material Adverse Effect) and (ii) except as otherwise disclosed in the
Time of Sale Information and the Offering Memorandum, the Company and its
subsidiaries have paid all taxes (including any assessments, fines or penalties)
required to be paid by them, except for any such taxes, assessments, fines or
penalties currently being contested in good faith and with respect to which
appropriate reserves have been established in accordance with GAAP or as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(x)                                 Licenses and Permits.  The Company and its
subsidiaries possess all licenses, sub-licenses, certificates, permits and other
authorizations issued by, and have made all declarations and filings with, the
appropriate federal, state, local or foreign governmental or regulatory
authorities that are necessary for the ownership or lease of their respective
properties or the conduct of their respective businesses as described in each of
the Time of Sale Information and the Offering Memorandum, except where the
failure to possess or make the same would not, individually or in the aggregate,
have a Material Adverse Effect; and except as described in each of the Time of
Sale Information and the Offering Memorandum, none of the Company or any of its
subsidiaries has received notice of any revocation or modification of any such
license, sub-license, certificate, permit or authorization or has any reason to
believe that any such license, sub-license, certificate, permit or authorization
will not be renewed in the ordinary course, except as would not, individually or
in the aggregate, result in a Material Adverse Effect.

 

(y)                                 No Labor Disputes.  No labor dispute with
employees of the Company or any of its subsidiaries exists or, to the knowledge
of the Company and each of the Guarantors, is imminent that would have a
Material Adverse Effect or except as described in the Time of Sale Information
and the Offering Memorandum.

 

(z)                                  Compliance with and Liability under
Environmental Laws.  (i) The Company and its subsidiaries (A) are in compliance
with all, and have not violated any, applicable federal, state, local and
foreign laws, rules, regulations, requirements, decisions, judgments, decrees,
orders, the common law and other legally enforceable requirements relating to
pollution or the protection of the environment, natural resources or human
health or safety, including those relating to the generation, storage,
treatment, use, handling, transportation, Release or threat of Release of
Hazardous Materials (collectively, “Environmental Laws”), (B) have received and
are in compliance with all, and have not violated any, permits, licenses,
certificates or other authorizations or approvals required of them under
applicable Environmental Laws for the ownership or lease of their respective
properties or to conduct their respective businesses and have no reason to
believe that any such permit, license, certificate or other authorization or
approval will not be renewed in the ordinary course, (C) have not received
notice of any actual or potential liability under or relating to, or actual or
potential violation of, any Environmental Laws, including for the investigation
or remediation of any Release or threat of Release of Hazardous Materials, and
have no knowledge of any event or condition that would reasonably be expected to
result in any such notice, (D) are not conducting or paying for, in whole or in
part, any investigation, remediation or other corrective action pursuant to any
Environmental Law at any location, and (E) are not a party to any order, decree
or agreement that imposes any obligation or liability under any Environmental
Law, and (ii) there are no costs or liabilities associated with Environmental
Laws of or relating to the Company or its subsidiaries, except in the case of
each of (i) and (ii) above, for any such matter, as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect; and
(iii) except as described in each of the Time of Sale Information and

 

10

--------------------------------------------------------------------------------


 

Offering Memorandum, (A) there are no proceedings that are pending, or that are
known to be contemplated, against the Company or any of its subsidiaries under
any Environmental Laws in which a governmental entity is also a party, other
than such proceedings regarding which it is reasonably believed no monetary
sanctions of $100,000 or more will be imposed, (B) the Company and its
subsidiaries are not aware of any facts or issues regarding compliance with
Environmental Laws, or liabilities or other obligations under Environmental
Laws, including the Release or threat of Release of Hazardous Materials, that
could reasonably be expected to have a material effect on the capital
expenditures, earnings or competitive position of the Company and its
subsidiaries, and (C) none of the Company and its subsidiaries anticipates
material capital expenditures relating to any Environmental Laws.

 

(aa)                          Hazardous Materials.  There has been no storage,
generation, transportation, use, handling, treatment, Release or threat of
Release of Hazardous Materials by, relating to or caused by the Company or any
of its subsidiaries (or, to the knowledge of the Company or any of its
subsidiaries, any other entity (including any predecessor) for whose acts or
omissions the Company or any of its subsidiaries is or could reasonably be
expected to be liable) at, on, under or from any property or facility now or
previously owned, operated or leased by the Company or any of its subsidiaries,
or at, on, under or from any other property or facility, in violation of any
Environmental Laws or in a manner or amount or to a location that could
reasonably be expected to result in any liability under any Environmental Law,
except for any violation or liability which would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. “Hazardous
Materials” means any material, chemical, substance, waste, pollutant,
contaminant, compound, mixture, or constituent thereof, in any form or amount,
including petroleum (including crude oil or any fraction thereof) and petroleum
products, natural gas liquids, asbestos and asbestos containing materials,
naturally occurring radioactive materials, brine, and drilling mud, regulated or
which can give rise to liability under any Environmental Law. “Release” means
any spilling, leaking, seepage, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, or migrating in, into or through the environment, or in, into, from
or through any building or structure.

 

(bb)                          Compliance with ERISA.  (i) Each employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), for which the Company or any member
of its “Controlled Group” (defined as any entity, whether or not incorporated,
that is under common control with the Company within the meaning of
Section 4001(a)(14) of ERISA or any entity that would be regarded as a single
employer with the Company under Section 414(b),(c),(m) or (o) of the Internal
Revenue Code of 1986, as amended (the “Code”)) would have any liability (each, a
“Plan”) has been maintained in compliance with its terms and the requirements of
any applicable statutes, orders, rules and regulations, including but not
limited to ERISA and the Code; (ii) no prohibited transaction, within the
meaning of Section 406 of ERISA or Section 4975 of the Code, has occurred with
respect to any Plan, excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) for each Plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no Plan has failed
(whether or not waived), or is reasonably expected to fail, to satisfy the
minimum funding standards (within the meaning of Section 302 of ERISA or
Section 412 of the Code) applicable to such Plan; (iv) no Plan is, or is
reasonably expected to be, in “at risk status” (within the meaning of
Section 303(i) of ERISA), and no Plan that is a “multiemployer plan” within the
meaning of Section 4001(a)(3) of ERISA is in “endangered status” or “critical
status” (within the meaning of Sections 304 and 305 of ERISA); (v) the fair
market value of the assets of each Plan exceeds the

 

11

--------------------------------------------------------------------------------


 

present value of all benefits accrued under such Plan (determined based on those
assumptions used to fund such Plan); (vi) no “reportable event” (within the
meaning of Section 4043(c) of ERISA and the regulations promulgated thereunder)
has occurred or is reasonably expected to occur; (vii) each Plan that is
intended to be qualified under Section 401(a) of the Code is so qualified, and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification; (viii) neither the Company nor any member of the
Controlled Group has incurred, nor reasonably expects to incur, any liability
under Title IV of ERISA (other than contributions to the Plan or premiums to the
Pension Benefit Guarantee Corporation, in the ordinary course and without
default) in respect of a Plan (including a “multiemployer plan” within the
meaning of Section 4001(a)(3) of ERISA); and (ix) none of the following events
has occurred or is reasonably likely to occur: (A) a material increase in the
aggregate amount of contributions required to be made to all Plans by the
Company or its Controlled Group affiliates in the current fiscal year of the
Company and its Controlled Group affiliates compared to the amount of such
contributions made in the Company’s and its Controlled Group affiliates’ most
recently completed fiscal year; or (B) a material increase in the Company’s and
its subsidiaries’ “accumulated post-retirement benefit obligations” (within the
meaning of Accounting Standards Codification Topic 715-60) compared to the
amount of such obligations in the Company’s and its subsidiaries’ most recently
completed fiscal year, except in each case with respect to the events or
conditions set forth in (i) through (ix) hereof, as would not, individually or
in the aggregate, have a Material Adverse Effect.

 

(cc)                            Disclosure Controls.  The Parent and its
subsidiaries maintain an effective system of “disclosure controls and
procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that is designed
to ensure that information required to be disclosed by the Parent in reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Parent’s management as
appropriate to allow timely decisions regarding required disclosure.  The Parent
and its subsidiaries have carried out evaluations of the effectiveness of their
disclosure controls and procedures as required by Rule 13a-15 of the Exchange
Act.

 

(dd)                          Accounting Controls.  The Parent and its
subsidiaries maintain systems of “internal control over financial reporting” (as
defined in Rule 13a-15(f) of the Exchange Act) that comply with the requirements
of the Exchange Act and have been designed by, or under the supervision of,
their respective principal executive and principal financial officers, or
persons performing similar functions, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with GAAP.  The Parent and its
subsidiaries maintain internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability; (iii) access to assets is permitted
only in accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (v) interactive data in eXtensible Business Reporting Language
included or incorporated by reference in each of the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum is prepared
in accordance with the Commission’s rules and guidelines applicable thereto.

 

12

--------------------------------------------------------------------------------


 

(ee)                            Insurance.  The Company and its subsidiaries
have insurance covering their respective properties, operations, personnel and
businesses, including business interruption insurance, which insurance is in
amounts and insures against such losses and risks as the Company reasonably
believes are adequate to protect the Company and its subsidiaries and their
respective businesses; and neither the Company nor any of its subsidiaries has
(i) received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance or (ii) any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage at reasonable cost from similar insurers as may be
necessary to continue its business.

 

(ff)                              No Unlawful Payments.  Neither the Company nor
any of its subsidiaries, directors or officers nor, to the knowledge of the
Company and each of the Guarantors, any employee, agent, affiliate or other
person associated with or acting on behalf of the Company or any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic
government official or employee, including of any government-owned or controlled
entity or of a public international organization, or any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or candidate for political office; (iii) violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, or committed an offence under  the Bribery Act 2010 of the United
Kingdom or any other applicable anti-bribery or anti-corruption law; or
(iv) made, offered, agreed, requested or taken an act in furtherance of any
unlawful bribe or other unlawful benefit, including, without limitation, any 
rebate, payoff, influence payment, kickback or other unlawful or improper
payment or benefit.  The Company and its subsidiaries have instituted, maintain
and enforce policies and procedures designed to promote and ensure compliance
with all applicable anti-bribery and anti-corruption laws.

 

(gg)                            Compliance with Anti-Money Laundering Laws.  The
operations of the Company and its subsidiaries are and have been conducted at
all times in compliance with applicable financial recordkeeping and reporting
requirements, including those of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the applicable money laundering statutes of all
jurisdictions where the Company and its subsidiaries conduct business, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company or
any of the Guarantors, threatened.

 

(hh)                          No Conflicts with Sanctions Laws.  Neither the
Company nor any of its subsidiaries, directors or officers nor, to the knowledge
of the Company or any of the Guarantors, any employees, agents, affiliates or
other person associated with or acting on behalf of the Company or any of its
subsidiaries is currently the subject or the target of any sanctions
administered or enforced by the U.S. government, (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of State and including, without limitation, the designation
as a “specially designated national” or “blocked person”), the United Nations
Security Council, the European Union, Her Majesty’s Treasury or other relevant
sanctions authority

 

13

--------------------------------------------------------------------------------


 

(collectively, “Sanctions”), nor are the Company or any of its subsidiaries
located, organized or resident in a country or territory that is the subject  or
target of Sanctions, including, without limitation, Cuba, Iran, North Korea,
Syria and Crimea (each, a “Sanctioned Country”); and the Company will not
directly or indirectly use the proceeds of the offering of the Securities
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity (i) to fund or
facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is the subject or target of Sanctions, (ii) to
fund or facilitate any activities of or business in any Sanctioned Country or
(iii) in any other manner that will result in a violation by any person
(including any person participating in the transaction, whether as Initial
Purchaser, advisor, investor or otherwise) of Sanctions.   For the past five
years, the Company and its subsidiaries have not knowingly engaged in and are
not now knowingly engaged in any dealings or transactions with any person that
at the time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country.

 

(ii)                                  Solvency.  On and immediately after the
Closing Date, the Company and each Guarantor (after giving effect to the
issuance and sale of the Securities, the issuance of the Guarantees and the
other transactions related thereto as described in each of the Time of Sale
Information and the Offering Memorandum) will be Solvent.  As used in this
paragraph, the term “Solvent” means, with respect to a particular date and
entity, that on such date (i) the fair value (and present fair saleable value)
of the assets of such entity is not less than the total amount required to pay
the probable liability of such entity on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured; (ii) such entity is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and commitments as they mature and
become due in the normal course of business; (iii) assuming consummation of the
issuance and sale of the Securities and the issuance of the Guarantees as
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, such entity does not have, intend to incur or believe that it will
incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature; (iv) such entity is not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which its property would constitute unreasonably small capital; and (v) such
entity is not a defendant in any civil action that would result in a judgment
that such entity is or would become unable to satisfy.

 

(jj)                                No Restrictions on Subsidiaries.  No
subsidiary of the Company is currently prohibited, directly or indirectly, under
any agreement or other instrument to which it is a party or is subject, from
paying any dividends to the Company, from making any other distribution on such
subsidiary’s capital stock or similar ownership interest, from repaying to the
Company any loans or advances to such subsidiary from the Company or from
transferring any of such subsidiary’s properties or assets to the Company or any
other subsidiary of the Company, except for any such restrictions (a) contained
in the Credit Agreement, as described in each of the Time of Sale Information
and the Offering Memorandum, or (b) that will be permitted by the Indenture.

 

(kk)                          No Broker’s Fees.  None of the Company or any of
its subsidiaries is a party to any contract, agreement or understanding with any
person (other than this Agreement) that would give rise to a valid claim against
the Company or any of its subsidiaries or any Initial Purchaser for a brokerage
commission, finder’s fee or like payment in connection with the offering and
sale of the Securities.

 

14

--------------------------------------------------------------------------------


 

(ll)                                  Rule 144A Eligibility.  On the Closing
Date, the Securities will not be of the same class as securities listed on a
national securities exchange registered under Section 6 of the Exchange Act or
quoted in an automated inter-dealer quotation system; and each of the
Preliminary Offering Memorandum and the Offering Memorandum, as of its
respective date, contains or will contain all the information that, if requested
by a prospective purchaser of the Securities, would be required to be provided
to such prospective purchaser pursuant to Rule 144A(d)(4) under the Securities
Act.

 

(mm)                  No Integration.  Neither the Company nor any of its
affiliates (as defined in Rule 501(b) of Regulation D) has, directly or through
any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

(nn)                          No General Solicitation or Directed Selling
Efforts.  None of the Company or any of its affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
representation is made) has (i) solicited offers for, or offered or sold, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engaged in any directed selling efforts within the meaning of Regulation S
under the Securities Act (“Regulation S”), and all such persons have complied
with the offering restrictions requirement of Regulation S.

 

(oo)                          Securities Law Exemptions.  Assuming the accuracy
of the representations and warranties of the Initial Purchasers contained in
Section 1(b) (including Annex C hereto) and their compliance with their
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Securities to the Initial Purchasers and the offer,
resale and delivery of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, to register the Securities under the Securities Act or to qualify
the Indenture under the Trust Indenture Act of 1939, as amended.

 

(pp)                          No Stabilization.  Neither the Company nor any of
the Guarantors has taken, directly or indirectly, any action designed to or that
could reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Securities.

 

(qq)                          Margin Rules.  Neither the issuance, sale and
delivery of the Securities nor the application of the proceeds thereof by the
Company as described in each of the Time of Sale Information and the Offering
Memorandum will violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board of Governors.

 

(rr)                                Forward-Looking Statements.  No
forward-looking statement (within the meaning of Section 27A of the Securities
Act and Section 21E of the Exchange Act) included or incorporated by reference
in any of the Time of Sale Information or the Offering Memorandum has been made
or reaffirmed without a reasonable basis or has been disclosed other than in
good faith.

 

(ss)                              Statistical and Market Data.  Nothing has come
to the attention of the Company or any Guarantor that has caused the Company or
such Guarantor to believe that the statistical and market-related data included
or incorporated by reference in each of the Time of Sale Information and

 

15

--------------------------------------------------------------------------------


 

the Offering Memorandum is not based on or derived from sources that are
reliable and accurate in all material respects.

 

(tt)                                Independent Petroleum Engineers. 
Netherland, Sewell & Associates, Inc. (“NSAI”), who have prepared certain
reserve information of the Company, have represented to the Company that they
are independent petroleum engineers with respect to the Company and its
subsidiaries for the periods set forth in the Time of Sale Information and the
Offering Memorandum.

 

(uu)                          Reserve Report Data.  The oil and gas reserve
estimates of the Company included or incorporated by reference in each of the
Time of Sale Information and the Offering Memorandum are derived from reports
that have been prepared by NSAI as set forth and to the extent indicated
therein, and have been prepared in accordance with Commission guidelines in all
material respects, and the Company and the Guarantors have no reason to believe
that such estimates do not fairly reflect, in all material respects, the oil and
gas reserves of the Company as of the dates indicated therein. Other than
production of the reserves in the ordinary course of business, intervening
product price fluctuations, fluctuations in demand for such products, adverse
weather conditions, unavailability or increased costs of rigs, services,
supplies or personnel, the timing of third party operations and other facts, in
each case in the ordinary course of business, and as described in each of the
Time of Sale Information and the Offering Memorandum, the Company and the
Guarantors are not aware of any facts or circumstances that would result in a
Material Adverse Effect in the reserves or the present value of future net cash
flows therefrom as described in each of the Time of Sale Information and the
Offering Memorandum.

 

(vv)                          Rights-of-Way. The Company and its subsidiaries
have such consents, easements, rights-of-way or licenses from any person
(“rights-of-way”) as are necessary to enable the Company and its subsidiaries to
conduct their respective businesses in the manner described in the Time of Sale
Information and the Offering Memorandum, except for such rights-of-way the
failure of which to obtain would not, individually or in the aggregate, have a
Material Adverse Effect. The rights-of-way owned by the Company and its
subsidiaries are subject only to such qualifications, reservations and
encumbrances as may be set forth in the Time of Sale Information and the
Offering Memorandum or as would not, individually or in the aggregate, have a
Material Adverse Effect.

 

(ww)                      Accurate Contract Disclosure. The statements made in
the Time of Sale Information and the Offering Memorandum, insofar as they
purport to constitute summaries of the terms of the contracts and other
documents described, constitute accurate summaries of the terms of such
contracts and documents in all material respects. None of the Company or its
subsidiaries have been notified that any other party to any such contract or
other document has any intention not to render full performance as contemplated
by the terms thereof.

 

(xx)                          Sarbanes-Oxley Act.  The Parent is in material
compliance with all applicable provisions of the Sarbanes-Oxley Act of 2002, as
amended, and the rules and regulations promulgated in connection therewith,
including Section 402 thereof related to loans and Sections 302 and 906 thereof
related to certifications.

 

4.                                      Further Agreements of the Company and
the Guarantors.  The Company and the Guarantors jointly and severally covenant
and agree with each Initial Purchaser that:

 

16

--------------------------------------------------------------------------------


 

(a)                                 Delivery of Copies.  The Company will
deliver, without charge, to the Initial Purchasers as many copies of the
Preliminary Offering Memorandum, any other Time of Sale Information, any Issuer
Written Communication and the Offering Memorandum (including all amendments and
supplements thereto) as the Representative may reasonably request.

 

(b)                                 Offering Memorandum, Amendments or
Supplements.  Before finalizing the Offering Memorandum or making or
distributing any amendment or supplement to any of the Time of Sale Information
or the Offering Memorandum or the filing by the Parent with the Commission of
any document that will be incorporated by reference therein, the Company will
furnish to the Representative and counsel for the Initial Purchasers a copy of
the proposed Offering Memorandum or such amendment or supplement or document to
be incorporated by reference therein for review, and will not distribute any
such proposed Offering Memorandum, amendment or supplement or file any such
document with the Commission to which the Representative reasonably objects.

 

(c)                                  Additional Written Communications.  Before
making, using, authorizing, approving or referring to any Issuer Written
Communication, the Company will furnish to the Representative and counsel for
the Initial Purchasers a copy of such written communication for review and will
not make, prepare, use, authorize, approve or refer to any such written
communication to which the Representative reasonably objects.

 

(d)                                 Notice to the Representative.  The Company
will advise the Representative promptly, and confirm such advice in writing,
(i) of the issuance by any governmental or regulatory authority of any order
preventing or suspending the use of any of the Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum or the initiation or
threatening of any proceeding for that purpose; (ii) of the occurrence of any
event at any time prior to the completion of the initial offering of the
Securities as a result of which any of the Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum as then amended or supplemented
would include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances existing when such Time of Sale Information, Issuer Written
Communication or the Offering Memorandum is delivered to a purchaser, not
misleading; and (iii) of the receipt by the Company of any notice with respect
to any suspension of the qualification of the Securities for offer and sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and the Company will use its commercially reasonable efforts to prevent
the issuance of any such order preventing or suspending the use of any of the
Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum or suspending any such qualification of the Securities and, if any
such order is issued, will use commercially reasonable efforts to obtain as soon
as possible the withdrawal thereof.

 

(e)                                  Time of Sale Information.  If at any time
prior to the Closing Date (i) any event shall occur or condition shall exist as
a result of which any of the Time of Sale Information as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or
(ii) it is necessary to amend or supplement the Time of Sale Information to
comply with law, the Company will immediately notify the Initial Purchasers
thereof and forthwith prepare and, subject to paragraph (b) above,

 

17

--------------------------------------------------------------------------------


 

furnish to the Initial Purchasers such amendments or supplements to the Time of
Sale Information, or furnish any document to be filed with the Commission and
incorporated by reference therein, as may be necessary so that the statements in
any of the Time of Sale Information as so amended or supplemented (including
such documents to be incorporated by reference therein) will not, in the light
of the circumstances under which they were made, be misleading or so that any of
the Time of Sale Information will comply with law.

 

(f)                                   Ongoing Compliance.  If at any time prior
to the completion of the initial offering of the Securities (i) any event shall
occur or condition shall exist as a result of which the Offering Memorandum as
then amended or supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, not misleading or (ii) it is necessary
to amend or supplement the Offering Memorandum to comply with law, the Company
will immediately notify the Initial Purchasers thereof and forthwith prepare
and, subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Offering Memorandum, or furnish any document to
be filed with the Commission and incorporated by reference therein, as may be
necessary so that the statements in the Offering Memorandum as so amended or
supplemented (including such document to be incorporated by reference therein)
will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law.

 

(g)                                  Blue Sky Compliance.  The Company will
qualify the Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions as the Representative shall reasonably request and will
continue such qualifications in effect so long as required for the offering and
resale of the Securities; provided that neither the Company nor any of the
Guarantors shall be required to (i) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify, (ii) file any general consent to service of
process in any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.

 

(h)                                 Clear Market.  During the period from the
date hereof through and including the date that is 90 days after the date
hereof, the Company and each of the Guarantors will not, without the prior
written consent of the Representative, offer, sell, contract to sell or
otherwise dispose of any debt securities issued or guaranteed by the Company or
any of the Guarantors and having a tenor of more than one year other than the
Securities and the Guarantees to which this Agreement relates.

 

(i)                                     Use of Proceeds.  The Company will apply
the net proceeds from the sale of the Securities as described in each of the
Time of Sale Information and the Offering Memorandum under the heading “Use of
proceeds.”

 

(j)                                    Supplying Information.  While the
Securities remain outstanding and are “restricted securities” within the meaning
of Rule 144(a)(3) under the Securities Act, the Company and each of the
Guarantors will, during any period in which the Company is not subject to and in
compliance with Section 13 or 15(d) of the Exchange Act, furnish to holders of
the Securities and prospective purchasers of the Securities designated by such
holders, upon the request of such holders or such

 

18

--------------------------------------------------------------------------------


 

prospective purchasers, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.

 

(k)                                 DTC.   The Company will assist the Initial
Purchasers in arranging for the Securities to be eligible for clearance and
settlement through DTC.

 

(l)                                     No Resales by the Company.  The Company
will not, and will not permit any of its affiliates (as defined in Rule 144
under the Securities Act) to, resell any of the Securities that have been
acquired by any of them, except for Securities purchased by the Company or any
of its affiliates and resold in a transaction registered under the Securities
Act.

 

(m)                             No Integration.  Neither the Company nor any of
its affiliates (as defined in Rule 501(b) of Regulation D) will, directly or
through any agent, sell, offer for sale, solicit offers to buy or otherwise
negotiate in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

(n)                                 No General Solicitation or Directed Selling
Efforts.  None of the Company or any of its affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) will (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engage in any directed selling efforts within the meaning of Regulation S,
and all such persons will comply with the offering restrictions requirement of
Regulation S.

 

(o)                                 No Stabilization.  Neither the Company nor
any of the Guarantors will take, directly or indirectly, any action designed to
or that could reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Securities.

 

5.                                      Certain Agreements of the Initial
Purchasers.  Each Initial Purchaser hereby represents and agrees that it has not
and will not use, authorize use of, refer to, or participate in the planning for
use of, any written communication that constitutes an offer to sell or the
solicitation of an offer to buy the Securities other than (i) the Preliminary
Offering Memorandum and the Offering Memorandum, (ii) any written communication
that contains either (a) no “issuer information” (as defined in
Rule 433(h)(2) under the Securities Act) or (b) “issuer information” that was
included (including through incorporation by reference) in the Time of Sale
Information or the Offering Memorandum, (iii) any written communication listed
on Annex A or prepared pursuant to Section 4(c) (including any electronic road
show) above, (iv) any written communication prepared by such Initial Purchaser
and approved by the Company and the Representative in advance in writing or
(v) any written communication relating to or that contains the terms of the
Securities and/or other information that was included (including through
incorporation by reference) in the Time of Sale Information or the Offering
Memorandum.

 

6.                                      Conditions of Initial Purchasers’
Obligations.  The obligation of each Initial Purchaser to purchase the
Securities on the Closing Date as provided herein is subject to the performance
by the Company and each of the Guarantors of their respective covenants and
other obligations hereunder and to the following additional conditions:

 

19

--------------------------------------------------------------------------------


 

(a)                                 Representations and Warranties.  The
representations and warranties of the Company and the Guarantors contained
herein shall be true and correct on the date hereof and on and as of the Closing
Date; and the statements of the Company, the Guarantors and their respective
officers made in any certificates delivered pursuant to this Agreement shall be
true and correct on and as of the Closing Date.

 

(b)                                 No Downgrade.  Subsequent to the earlier of
(A) the Time of Sale and (B) the execution and delivery of this Agreement,
(i) no downgrading shall have occurred in the rating accorded the Securities or
any other debt securities or preferred stock issued or guaranteed by the Parent,
the Company or any of their respective subsidiaries by any “nationally
recognized statistical rating organization,” as such term is defined under
Section 3(a)(62) under the Exchange Act and (ii) no such organization shall have
publicly announced that it has under surveillance or review, or has changed its
outlook with respect to, its rating of the Securities or of any other debt
securities or preferred stock issued or guaranteed by the Parent, the Company,
or any of their respective subsidiaries (other than an announcement with
positive implications of a possible upgrading).

 

(c)                                  No Material Adverse Change.  No event or
condition of a type described in Section 3(e) hereof shall have occurred or
shall exist, which event or condition is not described in each of the Time of
Sale Information (excluding any amendment or supplement thereto) and the
Offering Memorandum (excluding any amendment or supplement thereto) the effect
of which in the judgment of the Representative makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

 

(d)                                 Officer’s Certificate.  The Representative
shall have received on and as of the Closing Date a certificate of an executive
officer of the Company and of each Guarantor who has specific knowledge of such
entity’s financial matters and is satisfactory to the Representative
(i) confirming that such officer has carefully reviewed the Time of Sale
Information and the Offering Memorandum and, to the knowledge of such officer,
the representations set forth in Sections 3(a) and 3(b) hereof are true and
correct, (ii) confirming that the other representations and warranties of the
Company and the Guarantors in this Agreement are true and correct and that the
Company and the Guarantors have complied with all agreements and satisfied all
conditions on their part to be performed or satisfied hereunder at or prior to
the Closing Date and (iii) to the effect set forth in paragraphs (b) and
(c) above.

 

(e)                                  Comfort Letters.  On the date of this
Agreement and on the Closing Date, (i) KPMG LLP shall have furnished to the
Representative, at the request of the Parent, letters, dated the respective
dates of delivery thereof and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representative, containing statements
and information of the type customarily included in accountants’ “comfort
letters” to underwriters with respect to the financial statements and certain
financial information contained or incorporated by reference in each of the Time
of Sale Information and the Offering Memorandum; provided that the letter
delivered on the Closing Date shall use a “cut-off” date no more than three
business days prior to the Closing Date and (ii)  BDO USA, LLP shall have
furnished to the Representative, at the request of the Parent, letters, dated
the respective dates of delivery thereof and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the Representative,
containing statements and information of the type customarily included in
accountants’ “comfort letters” to underwriters with

 

20

--------------------------------------------------------------------------------


 

respect to the financial statements and certain financial information contained
or incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum; provided that the letter delivered on the Closing Date
shall use a “cut-off” date no more than three business days prior to the Closing
Date.

 

(f)                                   Engineer’s Comfort Letter. On the date of
this Agreement and on the Closing Date, NSAI shall have furnished to the
Representative, at the request of the Company, letters, dated the respective
dates of delivery thereof and addressed to the Initial Purchasers (i) confirming
that it is an independent petroleum engineering firm, (ii) confirming, as of
such date, its estimates contained in the reserve reports, as of their
respective dates, with respect to: (A) the estimated quantities of the Company’s
proved net reserves, (B) the future net revenues from those reserves, (C) their
present value as set forth in the Time of Sale Information and the Offering
Memorandum and (D) such related matters as the Representative shall reasonably
request.

 

(g)                                  Opinion and 10b-5 Statement of Counsel for
the Company and the Guarantors.  Latham & Watkins LLP, counsel for the Company
and the Guarantors, shall have furnished to the Representative, at the request
of the Company, their written opinion and 10b-5 statement, dated the Closing
Date and addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, to the effect set forth in Annex D hereto.

 

(h)                                 Opinion and 10b-5 Statement of Counsel for
the Initial Purchasers.  The Representative shall have received on and as of the
Closing Date an opinion and 10b-5 statement, addressed to the Initial
Purchasers, of Simpson Thacher & Bartlett LLP, counsel for the Initial
Purchasers, with respect to such matters as the Representative may reasonably
request, and such counsel shall have received such documents and information as
they may reasonably request to enable them to pass upon such matters.

 

(i)                                     No Legal Impediment to Issuance.  No
action shall have been taken and no statute, rule, regulation or order shall
have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees; and no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of the Closing Date, prevent the issuance or sale of the
Securities or the issuance of the Guarantees.

 

(j)                                    Good Standing.  The Representative shall
have received on and as of the Closing Date satisfactory evidence of the good
standing of the Company and its subsidiaries in their respective jurisdictions
of organization and their good standing in such other jurisdictions as the
Representative may reasonably request, in each case in writing or any standard
form of telecommunication from the appropriate governmental authorities of such
jurisdictions.

 

(k)                                 DTC.  The Securities shall be eligible for
clearance and settlement through DTC.

 

(l)                                     Indenture and Securities.  The Indenture
shall have been duly executed and delivered by a duly authorized officer of the
Company, each of the Guarantors and the Trustee, and the Securities shall have
been duly executed and delivered by a duly authorized officer of the Company and
duly authenticated by the Trustee.

 

21

--------------------------------------------------------------------------------


 

(m)                             Additional Documents.  On or prior to the
Closing Date, the Company and the Guarantors shall have furnished to the
Representative such further certificates and documents as the Representative may
reasonably request.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

7.                                      Indemnification and Contribution.

 

(a)                                 Indemnification of the Initial Purchasers. 
The Company and each of the Guarantors jointly and severally agree to indemnify
and hold harmless each Initial Purchaser, its affiliates, directors and officers
and each person, if any, who controls such Initial Purchaser within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case
except insofar as such losses, claims, damages or liabilities arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use therein, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in paragraph (b) below.

 

(b)                                 Indemnification of the Company and the
Guarantors.  Each Initial Purchaser agrees, severally and not jointly, to
indemnify and hold harmless the Company, each of the Guarantors, each of their
respective directors and officers and each person, if any, who controls the
Company or any of the Guarantors within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
indemnity set forth in paragraph (a) above, but only with respect to any losses,
claims, damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Initial Purchaser
furnished to the Company in writing by such Initial Purchaser through the
Representative expressly for use in the Preliminary Offering Memorandum, any of
the other Time of Sale Information, any Issuer Written Communication or the
Offering Memorandum (or any amendment or supplement thereto), it being
understood and agreed that the only such information consists of the following
information in the Preliminary Offering Memorandum and the Offering Memorandum:
the information contained in (i) the fourth and fifth sentence of the seventh
paragraph and (ii) the ninth paragraph, in each case under the caption “Plan of
distribution”.

 

(c)                                  Notice and Procedures.  If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against any person in respect of
which indemnification may be sought pursuant to either paragraph (a) or
(b) above, such

 

22

--------------------------------------------------------------------------------


 

person (the “Indemnified Person”) shall promptly notify the person against whom
such indemnification may be sought (the “Indemnifying Person”) in writing;
provided that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have under paragraph (a) or (b) above except to
the extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and provided, further, that the
failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have to an Indemnified Person otherwise than under
paragraph (a) or (b) above.  If any such proceeding shall be brought or asserted
against an Indemnified Person and it shall have notified the Indemnifying Person
thereof, the Indemnifying Person shall retain counsel reasonably satisfactory to
the Indemnified Person (who shall not, without the consent of the Indemnified
Person, be counsel to the Indemnifying Person) to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 7
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such proceeding and shall pay the fees and expenses of such
counsel related to such proceeding, as incurred.  In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them.  It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be paid or reimbursed as they are incurred.  Any
such separate firm for any Initial Purchaser, its affiliates, directors and
officers and any control persons of such Initial Purchaser shall be designated
in writing by J.P. Morgan Securities LLC and any such separate firm for the
Company, the Guarantors, their respective directors and officers and any control
persons of the Company and the Guarantors shall be designated in writing by the
Company.  The Indemnifying Person shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment.  Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for fees and
expenses of counsel as contemplated by this paragraph, the Indemnifying Person
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement.  No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Person, unless such settlement (x) includes an
unconditional release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject

 

23

--------------------------------------------------------------------------------


 

matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

 

(d)                                 Contribution.  If the indemnification
provided for in paragraphs (a) or (b) above is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then each Indemnifying Person under such paragraph, in lieu
of indemnifying such Indemnified Person thereunder, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages or liabilities (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company and the Guarantors on the
one hand and the Initial Purchasers on the other from the offering of the
Securities or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) but also the relative fault of the
Company and the Guarantors on the one hand and the Initial Purchasers on the
other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations.  The relative benefits received by the Company and the
Guarantors on the one hand and the Initial Purchasers on the other shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Company from the sale of the Securities and
the total discounts and commissions received by the Initial Purchasers in
connection therewith, as provided in this Agreement, bear to the aggregate
offering price of the Securities.  The relative fault of the Company and the
Guarantors on the one hand and the Initial Purchasers on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or any Guarantor
or by the Initial Purchasers and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.

 

(e)                                  Limitation on Liability.  The Company, the
Guarantors and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to paragraph (d) above were determined by pro
rata allocation (even if the Initial Purchasers were treated as one entity for
such purpose) or by any other method of allocation that does not take account of
the equitable considerations referred to in paragraph (d) above.  The amount
paid or payable by an Indemnified Person as a result of the losses, claims,
damages and liabilities referred to in paragraph (d) above shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
incurred by such Indemnified Person in connection with any such action or
claim.  Notwithstanding the provisions of paragraph (d) and this paragraph (e),
in no event shall an Initial Purchaser be required to contribute any amount in
excess of the amount by which the total discounts and commissions received by
such Initial Purchaser with respect to the offering of the Securities exceeds
the amount of any damages that such Initial Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.  No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  The Initial Purchasers’ obligations to contribute pursuant
to paragraph (d) and this paragraph (e) are several in proportion to their
respective purchase obligations hereunder and not joint.

 

24

--------------------------------------------------------------------------------


 

(f)                                   Non-Exclusive Remedies.  The remedies
provided for in paragraphs (a) through (e) of this Section 7 are not exclusive
and shall not limit any rights or remedies that may otherwise be available to
any Indemnified Person at law or in equity.

 

8.                                      Effectiveness of Agreement. This
Agreement shall become effective as of the date first written above.

 

9.                                      Termination.  This Agreement may be
terminated in the absolute discretion of the Representative, by notice to the
Company, if after the execution and delivery of this Agreement and on or prior
to the Closing Date (i) trading generally shall have been suspended or
materially limited on the New York Stock Exchange or the over-the-counter
market; (ii) trading of any securities issued or guaranteed by the Company or
any of the Guarantors shall have been suspended on any exchange or in any
over-the-counter market; (iii) a general moratorium on commercial banking
activities shall have been declared by federal or New York State authorities; or
(iv) there shall have occurred any outbreak or escalation of hostilities or any
change in financial markets or any calamity or crisis, either within or outside
the United States, that, in the judgment of the Representative, is material and
adverse and makes it impracticable or inadvisable to proceed with the offering,
sale or delivery of the Securities on the terms and in the manner contemplated
by this Agreement, the Time of Sale Information and the Offering Memorandum.

 

10.                               Defaulting Initial Purchaser.

 

(a)                                 If, on the Closing Date, any Initial
Purchaser defaults on its obligation to purchase the Securities that it has
agreed to purchase hereunder, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Securities by other persons
satisfactory to the Company on the terms contained in this Agreement.  If,
within 36 hours after any such default by any Initial Purchaser, the
non-defaulting Initial Purchasers do not arrange for the purchase of such
Securities, then the Company shall be entitled to a further period of 36 hours
within which to procure other persons satisfactory to the non-defaulting Initial
Purchasers to purchase such Securities on such terms.  If other persons become
obligated or agree to purchase the Securities of a defaulting Initial Purchaser,
either the non-defaulting Initial Purchasers or the Company may postpone the
Closing Date for up to five full business days in order to effect any changes
that in the opinion of counsel for the Company or counsel for the Initial
Purchasers may be necessary in the Time of Sale Information, the Offering
Memorandum or in any other document or arrangement, and the Company agrees to
promptly prepare any amendment or supplement to the Time of Sale Information or
the Offering Memorandum that effects any such changes.  As used in this
Agreement, the term “Initial Purchaser” includes, for all purposes of this
Agreement unless the context otherwise requires, any person not listed in
Schedule 1 hereto that, pursuant to this Section 10, purchases Securities that a
defaulting Initial Purchaser agreed but failed to purchase.

 

(b)                                 If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Company as provided
in paragraph (a) above, the aggregate principal amount of such Securities that
remains unpurchased does not exceed one-eleventh of the aggregate principal
amount of all the Securities, then the Company shall have the right to require
each non-defaulting Initial Purchaser to purchase the principal amount of
Securities that such Initial Purchaser agreed to purchase hereunder plus such
Initial Purchaser’s pro rata share (based on the principal amount of Securities
that such

 

25

--------------------------------------------------------------------------------


 

Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

 

(c)                                  If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Company as provided
in paragraph (a) above, the aggregate principal amount of such Securities that
remains unpurchased exceeds one-eleventh of the aggregate principal amount of
all the Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers.  Any termination of this
Agreement pursuant to this Section 10 shall be without liability on the part of
the Company or the Guarantors, except that the Company and each of the
Guarantors will continue to be liable for the payment of expenses as set forth
in Section 11 hereof (except for any such expenses of a defaulting Initial
Purchaser) and except that the provisions of Section 7 hereof shall not
terminate and shall remain in effect.

 

(d)                                 Nothing contained herein shall relieve a
defaulting Initial Purchaser of any liability it may have to the Company, the
Guarantors or any non-defaulting Initial Purchaser for damages caused by its
default.

 

11.                               Payment of Expenses.

 

(a)         Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and each of the
Guarantors jointly and severally agree to pay or cause to be paid all costs and
expenses incident to the performance of their respective obligations hereunder,
including without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Securities and any taxes payable
in that connection; (ii) the costs incident to the preparation and printing of
the Preliminary Offering Memorandum, any other Time of Sale Information, any
Issuer Written Communication and the Offering Memorandum (including any
amendment or supplement thereto) and the distribution thereof; (iii) the costs
of reproducing and distributing each of the Transaction Documents; (iv) the fees
and expenses of the Company’s and the Guarantors’ counsel and independent
accountants; (v) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Securities under the laws of such jurisdictions as the Representative may
designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the reasonable related fees and expenses of counsel for
the Initial Purchasers); (vi) any fees charged by rating agencies for rating the
Securities; (vii) the fees and expenses of the Trustee and any paying agent
(including related fees and expenses of any counsel to such parties); (viii) all
expenses and application fees incurred in connection with the approval of the
Securities for book-entry transfer by DTC; and (ix) all expenses incurred by the
Company in connection with any “road show” presentation to potential investors.
It is understood, however, that except as provided in this Section 11(a),
Section 11(b), Section 7 and Section 10(c), the Initial Purchasers will pay all
of their costs and expenses, including fees and disbursements of their counsel,
transfer taxes payable on resale of any of the Securities by them, any expenses
connected with any offers they may make and one-half the cost of any airplane
used in connection with any “road show”.

 

(b)                                 If (i) this Agreement is terminated pursuant
to Section 9, (ii) the Company for any reason fails to tender the Securities for
delivery to the Initial Purchasers or (iii) the Initial Purchasers decline to
purchase the Securities for any reason permitted under this Agreement, the
Company and

 

26

--------------------------------------------------------------------------------


 

each of the Guarantors jointly and severally agree to reimburse the Initial
Purchasers for all out-of-pocket costs and expenses (including the fees and
expenses of their counsel) reasonably incurred by the Initial Purchasers in
connection with this Agreement and the offering contemplated hereby.

 

12.                               Persons Entitled to Benefit of Agreement. 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and the officers and directors and any
controlling persons referred to in Section 7 hereof, and the affiliates of each
Initial Purchaser referred to in Section 7 hereof.  Nothing in this Agreement is
intended or shall be construed to give any other person any legal or equitable
right, remedy or claim under or in respect of this Agreement or any provision
contained herein.  No purchaser of Securities from any Initial Purchaser shall
be deemed to be a successor merely by reason of such purchase.

 

13.                               Survival.  The respective indemnities, rights
of contribution, representations, warranties and agreements of the Company, the
Guarantors and the Initial Purchasers contained in this Agreement or made by or
on behalf of the Company, the Guarantors or the Initial Purchasers pursuant to
this Agreement or any certificate delivered pursuant hereto shall survive the
delivery of and payment for the Securities and shall remain in full force and
effect, regardless of any termination of this Agreement or any investigation
made by or on behalf of the Company, the Guarantors or the Initial Purchasers.

 

14.                               Certain Defined Terms.  For purposes of this
Agreement, (a) except where otherwise expressly provided, the term “affiliate”
has the meaning set forth in Rule 405 under the Securities Act; (b) the term
“business day” means any day other than a day on which banks are permitted or
required to be closed in New York City; (c) the term “subsidiary” has the
meaning set forth in Rule 405 under the Securities Act; (d) the term “Exchange
Act” collectively means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder; (e) the term “written
communication” has the meaning set forth in Rule 405 under the Securities Act;
and (f) the term “significant subsidiary” has the meaning set forth in Rule 1-02
of Regulation S-X under the Exchange Act.

 

15.                               Compliance with USA Patriot Act.  In
accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Initial Purchasers are required
to obtain, verify and record information that identifies their respective
clients, including the Company and the Guarantors, which information may include
the name and address of their respective clients, as well as other information
that will allow the Initial Purchasers to properly identify their respective
clients.

 

16.                               Miscellaneous.

 

(a)                                 Authority of the Representative.  Any action
by the Initial Purchasers hereunder may be taken by J.P. Morgan Securities LLC
on behalf of the Initial Purchasers, and any such action taken by J.P. Morgan
Securities LLC shall be binding upon the Initial Purchasers.

 

(b)                                 Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if mailed or transmitted and confirmed by any standard form of
telecommunication.  Notices to the Initial Purchasers shall be given to the
Representative c/o J.P. Morgan Securities LLC, 383 Madison Avenue, New York, New
York 10179 (fax: 212-270-1063); Attention: Catherine O’Donnell.  Notices to the
Company and the Guarantors shall be

 

27

--------------------------------------------------------------------------------


 

given to them at 1001 Seventeenth Street, Suite 1800, Denver, Colorado 80202;
Attention: George Glyphis (fax: (303) 845-9516).

 

(c)                                  Governing Law.  This Agreement and any
claim, controversy or dispute arising under or related to this Agreement shall
be governed by and construed in accordance with the laws of the State of New
York.

 

(d)                                 Submission to Jurisdiction.  The Company and
each of the Guarantors hereby submit to the exclusive jurisdiction of the U.S.
federal and New York state courts in the Borough of Manhattan in The City of New
York in any suit or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby.  The Company and each of the Guarantors
waive any objection which it may now or hereafter have to the laying of venue of
any such suit or proceeding in such courts.  Each of the Company and each of the
Guarantors agrees that final judgment in any such suit, action or proceeding
brought in such court shall be conclusive and binding upon the Company and each
Guarantor, as applicable, and may be enforced in any court to the jurisdiction
of which Company and each Guarantor, as applicable, is subject by a suit upon
such judgment.

 

(e)                                  Waiver of Jury Trial.  Each of the parties
hereto hereby waives any right to trial by jury in any suit or proceeding
arising out of or relating to this Agreement.

 

(f)                                   Counterparts.  This Agreement may be
signed in counterparts (which may include counterparts delivered by any standard
form of telecommunication), each of which shall be an original and all of which
together shall constitute one and the same instrument.

 

(g)                                  Amendments or Waivers.  No amendment or
waiver of any provision of this Agreement, nor any consent or approval to any
departure therefrom, shall in any event be effective unless the same shall be in
writing and signed by the parties hereto.

 

(h)                                 Headings.  The headings herein are included
for convenience of reference only and are not intended to be part of, or to
affect the meaning or interpretation of, this Agreement.

 

[Signature Pages Follow]

 

28

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

 

Very truly yours,

 

 

 

CENTENNIAL RESOURCE PRODUCTION, LLC

 

 

 

 

 

 

 

By:

/s/ George S. Glyphis

 

 

Name:

George S. Glyphis

 

 

Title:

Chief Financial Officer, Treasurer and Assistant Secretary

 

 

 

 

 

 

 

CENTENNIAL RESOURCE MANAGEMENT, LLC

 

 

 

 

 

 

 

By:

/s/ George S. Glyphis

 

 

Name:

George S. Glyphis

 

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

ATLANTIC EXPLORATION, LLC

 

 

 

 

 

 

 

By:

/s/ George S. Glyphis

 

 

Name:

George S. Glyphis

 

 

Title:

Vice President and Chief Financial Officer

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Accepted: As of the date first written above

 

 

 

J.P. MORGAN SECURITIES LLC

 

 

 

For itself and on behalf of the several Initial Purchasers listed in Schedule 1
hereto.

 

 

 

 

 

 

 

By:

/s/ Mimi Tao

 

 

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Initial Purchaser

 

Principal Amount

 

 

 

 

 

J.P. Morgan Securities LLC

 

$

160,000,000

 

Wells Fargo Securities, LLC

 

$

80,000,000

 

RBC Capital Markets, LLC

 

$

37,000,000

 

BMO Capital Markets Corp.

 

$

13,000,000

 

CIBC World Markets Corp.

 

$

13,000,000

 

Citigroup Global Markets Inc.

 

$

13,000,000

 

Comerica Securities, Inc.

 

$

13,000,000

 

Deutsche Bank Securities Inc.

 

$

13,000,000

 

Fifth Third Securities, Inc.

 

$

13,000,000

 

U.S. Bancorp Investments, Inc.

 

$

13,000,000

 

BB&T Capital Markets, a division of BB&T Securities, LLC

 

$

8,000,000

 

Capital One Securities, Inc.

 

$

8,000,000

 

KeyBanc Capital Markets Inc.

 

$

8,000,000

 

PNC Capital Markets LLC

 

$

8,000,000

 

Total

 

$

400,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Guarantors

 

Entity Name

 

Jurisdiction of Organization

Atlantic Exploration, LLC

 

Delaware

Centennial Resource Management, LLC

 

Delaware

 

--------------------------------------------------------------------------------


 

Schedule 3

 

Subsidiaries of Centennial Resource Production, LLC

 

Entity Name

 

Jurisdiction of Organization

Atlantic Exploration, LLC

 

Delaware

Centennial Crude Gathering, LLC

 

Delaware

Centennial Resource Management, LLC

 

Delaware

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Time of Sale Information

 

1.             Term sheet containing the terms of the Securities, substantially
in the form of Annex B.

 

--------------------------------------------------------------------------------


 

ANNEX B

 

Final Term Sheet

 

[To be delivered to Initial Purchasers]

 

--------------------------------------------------------------------------------


 

ANNEX C

 

Restrictions on Offers and Sales Outside the United States

 

In connection with offers and sales of Securities outside the United States:

 

(a)           Each Initial Purchaser acknowledges that the Securities have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

 

(b)           Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

 

(i)            Such Initial Purchaser has offered and sold the Securities, and
will offer and sell the Securities, (A) as part of their distribution at any
time and (B) otherwise until 40 days after the later of the commencement of the
offering of the Securities and the Closing Date, only in accordance with
Regulation S under the Securities Act (“Regulation S”) or Rule 144A or any other
available exemption from registration under the Securities Act.

 

(ii)           None of such Initial Purchaser or any of its affiliates or any
other person acting on its or their behalf has engaged or will engage in any
directed selling efforts with respect to the Securities, and all such persons
have complied and will comply with the offering restrictions requirement of
Regulation S.

 

(iii)         At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:

 

The Securities covered hereby have not been registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Securities and the
date of original issuance of the Securities, except in accordance with
Regulation S or Rule 144A or any other available exemption from registration
under the Securities Act.  Terms used above have the meanings given to them by
Regulation S.

 

(iv)          Such Initial Purchaser has not and will not enter into any
contractual arrangement with any distributor with respect to the distribution of
the Securities, except with its affiliates or with the prior written consent of
the Company.

 

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 

--------------------------------------------------------------------------------


 

(c)           Each Initial Purchaser acknowledges that no action has been or
will be taken by the Company that would permit a public offering of the
Securities, or possession or distribution of any of the Time of Sale
Information, the Offering Memorandum, any Issuer Written Communication or any
other offering or publicity material relating to the Securities, in any country
or jurisdiction where action for that purpose is required.

 

--------------------------------------------------------------------------------


 

ANNEX D

 

Form of Opinion

Latham & Watkins LLP

 

[To be delivered to Initial Purchasers]

 

--------------------------------------------------------------------------------